DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims	
Claims 1-6 and 8-16 are pending and subject to this Office Action. Claims 1-3 are withdrawn from consideration as being directed to a non-elected invention.

Response to Amendment
The previous objections to claims 4 and 7 are withdrawn in view of the amendments made to said claims.
The previous rejections of claims 4-16 under 35 USC 12(b) ae withdrawn in view of the amendment made to claim 4. 

Response to Arguments
Applicant’s arguments (see Remarks filed on 09/20/2021) with respect to the rejection of claim 4 under 35 USC 103 over CN 104326859 (hereinafter “CN ‘859”), in view of Chang et al. (US Pat. 4,180,516; hereinafter “Chang”) and CN 104557415 (hereinafter “CN ‘415”) have been fully considered, and the examiner finds the first argument presented therein persuasive. Applicant, on pages 7-8, convincingly argues that neither CN ‘859 nor Chang teaches the claimed catalyst comprising a support, a first metal component, and a second metal component, wherein the first metal component is one or more selected from zinc, silver, gallium, lanthanum and cerium, and the second metal component is one or more selected from iron, cobalt, manganese, and copper. 
Beech et al. (US Pub. 2016/0024393 A1; hereinafter “Beech”) and CN ‘415.

On page 8, Applicant argues that CN ‘859 does not teach or suggest producing aromatics directly from converted syngases in the syngas-to-aromatics unit without methanol.
In response, while it is acknowledged that CN ‘859 does not teach a one-step conversion, it would have been obvious to substitute the two-step conversion process (i.e. conversion of syngas to methanol and/or DME, followed by conversion of methanol and/or DME to aromatics) with one-step conversion in view of Beech, as discussed in the rejection below.

	On pages 8-9, Applicant argues that in the claimed configuration, C5 and C6 non-aromatic components, aromatics, and water remain in the same phase and pass to the oil-water separation phase, where the liquefied gas enters the compressor. Applicant contends that CN ‘415 discloses that C5 and C5 non-aromatic components are discharged through the top of the separation tower (3), together with water and mixed aromatic hydrocarbons, and that the C1-C5 and C6 non-aromatic components enter the absorption desorption tower (4) through the compressor (7). Applicant concludes that there is no indication in CN ‘415 that a successful result would be obtained by changing the configuration.
In response, it is noted that the features upon which applicant relies (i.e. passing C5 and C6 non-aromatic components to the oil-water separation phase, along with aromatics and water) are not recited in the rejected claim.  The process CN ‘859, modified by CN ‘415, reads on the claimed separation limitation at issue, because CN ‘415 teaches separating a reaction product in a gas-liquid separation unit (3 in Fig. 1) to produce a gas phase and a liquid phase, and introducing the liquid phase into an oil-water separation unit (6) to obtain an oil phase (9) and an 

	On pages 9-10, Applicant argues that none of the cited references teach that methane and ethane contained in the dry-gas is converted into hydrogen and carbon monoxide, and returned to the syngas-to-aromatics unit.
	In response, the above argument is not considered persuasive because CN ‘859 teaches introducing methane and ethane obtained from dry-gas separation unit (8) into the dry-gas conversion unit (9) to produce hydrogen and carbon monoxide, which are then used as additional feedstock for producing aromatics (pg. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104326859 (see attached English translation dated 03/17/2021; hereinafter “CN ‘859”), in view of Beech et al. (US Pub. 2016/0024393 A1; hereinafter “Beech”) and CN 104557415 (see attached English translation dated 03/17/2021; hereinafter “CN ‘415”).
Regarding claim 4, CN ‘859 teaches a method for preparing aromatic hydrocarbons by using its system, the method comprising (see Fig. 3 and its corresponding description on pg. 3-5; “Embodiment 3”):
a) supplying syngas into a syngas purification unit (1) to obtain a purified syngas;
b) introducing the purified syngas into a syngas conversion unit (2) to obtain a converted syngas;
c) introducing (i) the converted syngas from the syngas conversion unit (2), (ii) carbon monoxide and hydrogen from the dry-gas conversion unit (9), and (iii) carbon monoxide and hydrogen from the dry-gas separation unit (8) into a syngas-to-aromatics unit (4 and 5) to produce a reaction product comprising aromatics;
d) cooling the reaction product obtained in step c), and then introducing it into a three-phase separation unit (6) to separate into a gas phase, an aqueous phase, and an oil phase, wherein the gas phase is introduced into the liquefied-gas separation unit (7) to separate into a liquefied gas and a dry gas, 

f) introducing methane and ethane obtained in step e) into the dry-gas conversion unit (9) to convert into hydrogen and carbon monoxide.
While CN ‘859 discloses a two-stage method of converting syngas to aromatics in two units, namely the methanol synthesis unit (4) and the aromatization unit (5), the reference does not explicitly disclose that the conversion of syngas to aromatics can be conducted in a single unit (e.g. via a one-stage method) containing a composite catalyst comprising a support, a first metal component, and a second metal component, wherein the support comprises one or more from a ZSM-5 molecular sieve, a ZSM-11 molecular sieve and a ZSM-22 molecular sieve, and is comprised in an amount of 30% to 90% of a total mass of the composite catalyst, wherein the first metal component is one or more selected from zinc, silver, gallium, lanthanum and cerium, and is comprised in an amount of 0.1% to 10% of the total mass of the composite catalyst, wherein the second metal component is one or more selected from iron, cobalt, manganese, and copper, and is comprised in an amount of 10% to 60% of the total mass of the composite catalyst, and wherein the total mass of the support, the first metal component and the second metal component is 100%.
However, Beech discloses a method for converting syngas to a product comprising aromatics, which can be subsequently processed, e.g., methylated to produce xylenes ([0019]). Beech teaches that the conversion of syngas to aromatics involves a multi-step process in which the syngas is reacted over a first catalyst having a Fischer-Tropsch (F-T) functionality to produce a first product mixture containing C2+ olefins and paraffins, wherein the first product mixture is then reacted in presence of a second catalyst having an aromatization functionality to produce aromatics such as benzene and toluene ([0020]). Beech teaches that the first catalyst may contain one least metal selected from Fe, Co, Cr, Cu, Zn, Mn, and Ru, and that the second catalyst may contain at least one molecular sieve, wherein the suitable molecular sieves include 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify CN’859 by substituting the two-stage conversion method using the methanol synthesis unit (4) and the aromatization unit (5) by a single-stage method using a single unit comprising a single multi-functional catalyst comprising a first catalyst containing metals selected from Fe, Co, Cr, Cu, Zn, Mn, and Ru and a second catalyst comprising a molecular sieve selected from ZSM-5, ZSM-11, and ZSM-22, as taught by Beech, because (i) the use of a single-stage conversion would simplify the process for converting syngas to aromatics, compared to a two-stage conversion, and (ii) this involves substitution of one known prior art method for another known method to obtain predictable results and/or improve a known process. Beech discloses that the suitable metals include Fe, Co, Cr, Cu, Zn, Mn, and Ru ([0020]), and is considered to include embodiments where the catalyst contains Zn (zinc) and at least one of Fe (iron), Co (cobalt), Mn (Manganese), and Cu (copper).
Beech does not explicitly disclose that the catalyst contains (i) Zn (i.e. the claimed first metal component) in an amount of 0.1 to 10 wt%, (ii) Fe, Co, Mn, and/or Cu (i.e. the claimed second metal component) in an amount of 10 to 60 wt%, and (iii) ZSM-5, ZSM-11, and/or ZSM-22 in an amount of 30-90 wt%, wherein the total mass of the molecular sieve and the above metals is 100%.
However, Beech teaches that the catalyst can have a first catalyst containing unsupported metals ([0021]) and a second catalyst containing a molecular sieve ([0023]), which reasonably suggests that the catalyst can consist of the metals and the molecular sieve. In which case, the total mass of the metals and the molecular sieve will be 100%. With respect to the claimed relative amounts of (i) Zn, (ii) Fe, Co, Mn, and/or Cu, and (iii) the molecular sieve A. 
While CN ‘859 discloses the three-phase separation unit (6), which separates the aromatization effluent into a gas phase, an aqueous phase, and an oil phase containing aromatics, the reference does not explicitly discloses that the separation of the aromatization effluent in the three-phase separation unit (6) takes places in two sub-units that correspond to a gas-liquid separation unit and an oil-water separation unit, as recited in claim 4. 
However, CN ‘415 teaches separating an aromatization effluent in a knockout tower (3, Fig. 3) into a gas phase comprising C1-C5 and a liquid phase comprising C6+ aromatics (BTX) and water, wherein the liquid phase is further separated in a water-and-oil separator 6 into BTX aromatics 9 and water 10 (pg. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify CN ‘859 by using a knockout tower (i.e. a gas-liquid separation unit) and a water-and-oil separator, as taught by CN ‘415, to operate the three-phase separation of the aromatization effluent in CN ‘859, because this involves application of a known separation method for separating an aromatization effluent in a known process to yield predictable results.  

Regarding claim 5, CN ‘859 teaches separating liquefied gas and ethene (ethylene) in the liquefied-gas separation unit (7) and returning them to the aromatization unit (5) (pg. 5, “Embodiment 3,” line 8), which, in the modified CN ‘859/Beech/CN ’415 process, would correspond to the single syngas-to-aromatic unit.

Regarding claim 6, CN ‘859 teaches introducing hydrogen and carbon monoxide, separated in the dry-gas separation unit (8), to the methanol synthesis unit (4) (see Fig. 3, where H2 and CO are sent from unit (8) to unit (3) to be subsequently transferred to unit (4) for recycling), which, in the modified CN ‘859/Beech/CN ’415 process, would correspond to the single syngas-to-aromatic unit.

Regarding claim 8, CN ‘859 teaches that a portion of methane, ethane, and ethylene, separated in the dry-gas separation unit (8), is used for heat balance of the site (described as “thermal equilibrium” in the translation), while the remaining methane and ethane are introduced into the dry-gas conversion unit (9) (pg. 5, “Embodiment 3,” line 10).

	Regarding claims 9-10, Beech discloses that the reaction conditions include a temperature less than 400 ºC ([0022]), which renders obvious the claimed ranges of 300-550 ºC (claim 9) and 380-520 ºC (claim 10).

	Regarding claims 13, Beech discloses that the reaction conditions include a pressure of 500-3000 kPa, i.e., 0.5-3.0 MPa ([0022]), which meets the claimed range 1.0 to 10.0 MPa 

	Regarding claims 14-15, CN ‘859 discloses that the hydrogen-to-hydrocarbon ratio in the syngas from the syngas conversion unit (2) is 2.0 (pg. 4, “Embodiment 3”), which meets the claimed ranges of 1.0-3.5:1 (claim 14) and 1.5-3.0:1 (claim 15). 

	Regarding claim 16, CN ‘859 teaches that the dry gas conversion unit (9) may be operated at a pressure of 3.0 MPa and a temperature 900 ºC (pg. 5, “Embodiment 3”), which falls within the claimed ranges of 1.5-4.0 MPa and 800-1000 ºC.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘859, in view of Beech (US Pub. 2016/0024393 A1) and CN ‘415, as applied to claim 4, and further in view of Chang et al. (US Pat. 4,180,516; hereinafter “Chang”).
Regarding claims 11-12, Beech is silent on the workable volume space velocity in the syngas conversion process. 
	However, Chang, drawn to a process for converting syngas to aromatics in a one-stage conversion, teaches that the reaction conditions include a volume hourly space velocity of from about 500 to about 50,000 h-1 (col. 9, lines 59-62). 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify the CN ‘859 process, in view of Beech and CN ‘415 (“CN ‘859/Beech/CN ‘415”), by employing a volume space velocity of about 500 to about 50,000 h-1, as taught by Chang, because (i) Beech is silent on the workable volume space velocity condition and one would be motivated to look for a workable condition in the prior art, (ii) Chang teaches a volume hourly space velocity for a syngas-to-aromatics process, and (iii) this involves application of a known reaction condition into a known reaction process to yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772